Citation Nr: 0326529	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for hypertension as 
secondary to service-connected residuals of a fracture of L1-
3.  In November 2001, the Board remanded the claim to inform 
the veteran of new regulations, which was accomplished in 
February 2002, and to obtain a new VA examination and medical 
opinion, which was accomplished in July 2002.  This issue is 
now before the Board for appellate review.  

The issues of entitlement to service connection for right 
thumb and bilateral knee disabilities, and diabetes mellitus 
as secondary to service-connected residuals of a fracture to 
L1-3, are no longer before the Board.  The November 2001 
Board denials of entitlement to service connection for right 
thumb and bilateral knee disabilities became final because 
the veteran received notice of the November 2001 Board 
decision by letter dated November 13, 2001, and a notice of 
appeal was not filed within the prescribed time period.  
38 U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 2002); 38 C.F.R. 
§§ 20.1001, 20.1100 (2002).  A November 2002 decision by a 
decision review officer granted an earlier effective date of 
December 5, 1997 for the grant of service connection for 
diabetes mellitus, and an August 2002 rating decision 
increased the initial 10 percent rating for diabetes mellitus 
to 20 percent from December 5, 1997, which was a full grant 
of the benefit sought on the appeal of that issue.  (In an 
April 2002 statement, the veteran indicated that he sought a 
20 percent rating for diabetes mellitus.)  Thus, the only 
issue before the Board is that listed on the title page of 
this decision.


FINDINGS OF FACT

1.  The evidence does not show in-service diagnosis or 
treatment for hypertension or manifestation of hypertension 
until over twenty years after service.  

2.  The most probative evidence does not show current 
hypertension resulted from active service or a service-
connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
As mandated by the November 2001 Board remand, the veteran 
received a VA hypertension examination and medical opinion in 
July 2002.  The veteran filed lay statements with the RO, and 
he provided sworn testimony at an August 2001 regional office 
hearing and at an August 2001 travel Board hearing.  The RO's 
February 2002 letter and August 2002 and March 2003 
supplemental statements of the case informed the veteran of 
the applicable laws and regulations, including provisions of 
The Veterans Claims Assistance Act of 2000, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
the VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The RO's 
February 2002 letter to the veteran told him that "If the 
information or evidence is received within one year from the 
date of this letter, and we decide that you are entitled to 
VA benefits, we may be able to pay you from the date we 
received your claim."  The veteran's August 2002 statement 
asserted that he had no further evidence to file and he 
requested that his claims folder be sent to the Board.  In an 
April 2003 statement, the veteran's representative also 
stated the there was no additional evidence available to 
submit.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim because he was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for hypertension
as secondary to a service-connected disability

For the veteran to establish service connection for 
hypertension, the evidence must demonstrate that hypertension 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current hypertension, show in-service 
manifestation of hypertension, and provide a nexus opinion by 
a medical professional that current hypertension resulted 
from the in-service manifestation of disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  To establish 
presumptive service connection for hypertension, as a chronic 
disease, the veteran must present evidence of current 
hypertension and show that it manifested to a compensable 
level within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To establish secondary service 
connection, the veteran must present evidence of current 
hypertension and provide a nexus opinion by a medical 
professional that the current hypertension resulted from a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that he has current 
hypertension.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The July 2002 VA diagnoses included hypertension.  

Direct service connection cannot be established because 
service medical records do not show in-service diagnosis or 
treatment for hypertension and because the evidence does not 
include a medical opinion that current hypertension resulted 
from an event in active service.  See Hickson, 12 Vet. 
App. at 253.  Instead, service medical records show that the 
veteran's blood pressure was in the normal range throughout 
service.  His blood pressure was 124/82 at a September 1968 
enlistment examination and 118/76 at an October 1972 
separation examination.  At over forty other clinic visits 
throughout service, there was no mention of problems with 
hypertension or blood pressure.  At a July 2002 VA 
examination, the VA examiner opined that the veteran's 
current hypertension first manifested in 1995 or 1996; 
military service was not listed as a factor as to etiology of 
the hypertension.  

Presumptive service connection is not warranted because 
hypertension did not manifest to a compensable degree within 
the first year after service.  According to the veteran's 
sworn testimony in August 2001 and the medical evidence of 
record, over twenty years went by after service before the 
first manifestation of hypertension was documented in the 
mid-1990s.  Elevated blood pressure of 150/100 was first 
documented at a January 1994 VA examination.  With such a 
large gap in symptomatology since service, presumptive 
service connection cannot be established.  Continuity of 
symptomatology since service is required where a diagnosis of 
chronicity may be legitimately questioned.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  In this case, there is neither 
evidence of hypertension being shown in service nor is there 
the requisite medical opinion.  Thus, a grant of service 
connection based on chronicity or continuity under 38 C.F.R. 
§ 3.303(b)(2002) is not in order.  Id.    

Finally, secondary service connection cannot be established 
because the Board finds that the competent and probative 
evidence does not show that current hypertension resulted 
from a service-connected disability.  In this case, the 
veteran submitted an August 2001 statement from Sid H. R., 
MD, who indicated that the veteran's hypertension was more 
likely than not a result of his service-connected disability.  
On the other hand, the July 2002 VA examiner opined that it 
was less likely than not that current hypertension resulted 
or was aggravated from service-connected disability.

The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).    

The Board finds that the opinion of the VA examiner to have 
higher probative value than that of Dr. R.  Significantly, 
unlike Dr. R, the VA examiner conducted a longitudinal 
medical records review prior to rendering the nexus opinions.  
Id.  Following such review and after a thorough examination, 
the VA examiner discussed various factors before concluding 
that the post-service hypertension was not related to service 
or service-connected disabilities in any way.  By contrast, 
Dr. R provided a terse one-page summary that included his 
conclusory opinion.  However, Dr. R did not discuss certain 
pertinent factors regarding all potential etiologies of the 
veteran's hypertension, such as alcohol use.  This omission 
diminishes the probative value of his final conclusions.  
Accordingly, for these reasons, the Board concludes that the 
VA opinion outweighs the private medical opinion.    

The preponderance of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



